UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                 No. 99-50169


                          UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,
                                     VERSUS
              JAIME RIVERA-QUINTANA; ULISES RIVERA-QUINTANA,
                                                       Defendants-Appellants.


              Appeal from the United States District Court
                    for the Western District of Texas
                            (SA-98-CR-301-2)
                            February 9, 2000
Before POLITZ and DAVIS, Circuit Judges, and RESTANI,* Judge.
PER CURIAM:**
     The   appellants,       Jaime    and   Ulises    Rivera-Quintana,       were
convicted on multiple counts involving transporting and harboring
illegal aliens. In this appeal, appellants make numerous joint and
independent     claims.      Jointly,   the   appellants    argue     that   the
Government failed to present sufficient evidence to support their
convictions and the district court erred in admitting an officer’s
opinion testimony at trial.          Independently, Jaime Rivera-Quintana
argues   that   the   Government     improperly      presented   an   officer’s
testimony to the grand jury summarizing the evidence in the case;
that the district court committed reversible error by admitting


     *The Honorable Jane A. Restani, Judge, United States Court of
International Trade, sitting by designation.

     **Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
statements, in violation of his Miranda rights and rights secured
to him under the Vienna convention; and that the court erroneously
enhanced Jaime’s sentences for creating a substantial risk of death
or serious bodily injury in the commission of the offense.
     While one statement made before Miranda warnings were given
may have been admitted in error, the substance of the statement was
proven many times over and any error was harmless. After reviewing
the record, considering the briefs and arguments of counsel, we are
persuaded that none of the appellants’ other arguments has merit
and that the court committed no reversible error.   Accordingly the
conviction and sentences of the defendants are affirmed.
     AFFIRMED.




                                 2